Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the Amendments and Arguments filed 07/19/2022 wherein claims 1, 2, 4, 17, 18, 20, 26-30 are amended, no claims are canceled, leaving claims 1-30 pending of which claims 1, 17, 26, 29 are recited in independent form.  The Amendment adds distinguishing limitations to each of the independent claims and/or converts dependent claims to independent claims incorporating all necessary allowable subject matter as set forth above with respect to the art made of record.  
Regarding claim 1, the independent claims were amended to contain the additional limitations, the claims as amended, when considered with ALL the limitations of the claims (and NOT in isolation) are not taught in any single art made of record. Claim 1 as amended claims to include the limitation "transmitting, to a network device, a buffer status report comprising a buffer status of a first quality of service flow associated with a first logical channel priority, wherein the transmitting is based at least in part on uplink data associated with the first quality of service flow being available for transmission to the network device and a difference between the first quality of service flow and a second quality of service flow associated with a second logical channel priority" wherein the prior art of record fails to disclose or make obvious the limitations.
Regarding claim 17, the independent claims were amended to contain the additional limitations, the claims as amended, when considered with ALL the limitations of the claims (and NOT in isolation) are not taught in any single art made of record. Claim 17 as amended claims to include the limitation "receiving, from a user equipment (UE), a buffer status report comprising a buffer status of a first quality of service flow associated with a first logical channel priority, wherein the receiving is based at least in part on uplink data associated with the first quality of service flow being available for transmission at the UE and a difference between the first quality of service flow and a second quality of service flow associated with a second logical channel priority" wherein the prior art of record fails to disclose or make obvious the limitations.
Regarding claim 26, the independent claims were amended to contain the additional limitations, the claims as amended, when considered with ALL the limitations of the claims (and NOT in isolation) are not taught in any single art made of record. Claim 26 as amended claims to include the limitation "transmit, to a network device, a buffer status report comprising a buffer status of a first quality of service flow associated with a first logical channel priority, wherein the transmitting is based at least in part on uplink data associated with the first quality of service flow being available for transmission to the network device and a difference between the first quality of service flow and a second quality of service flow associated with a second logical channel priority" wherein the prior art of record fails to disclose or make obvious the limitations.
Regarding claim 29, the independent claims were amended to contain the additional limitations, the claims as amended, when considered with ALL the limitations of the claims (and NOT in isolation) are not taught in any single art made of record. Claim 26 as amended claims to include the limitation " receive, from a user equipment (UE), a buffer status report comprising a buffer status of a first quality of service flow associated with a first logical channel priority, wherein the receiving is based at least in part on uplink data associated with the first quality of service flow being available for transmission at the UE and a difference between the first quality of service flow and a second quality of service flow associated with a second logical channel priority" wherein the prior art of record fails to disclose or make obvious the limitations.
With respect to the art made of record including 3GPP TSG-TANWG2 Meeting #98 3GPP Draft R2-1704664, "Consideration on the Triggering of BSR" to ZTE (d1), U.S. Patent Publication No. 2020/0068600 to Yu et al. (d2), and U.S. Patent Publication No. 2019/0166640 to Wei et al. (d3) (wherein d1, d2 and d3 represent the most relevant art). None of the applied references disclose or suggest the limitations of claims 1, 17, 26, 29, when considered as a whole with all the limitations of each claim. D1 discloses a Buffer Status Report (BSR) that is triggered (i.e. transmitting to the BS a BSR of first QoS flow) if any of the following events occur: UL data, for a logical channel which belongs to a LCG, becomes available for transmission (i.e. determine that the UL data associated with a first QoS flow is available for transmission) in the RLC entity or in the PDCP entity and either the data belongs to a logical channel with higher priority than the priorities of the logical channels which belong to any LCG and for which data is already available for transmission, or there is no data available for transmission for any of the logical channels which belong to a LCG, in which case the BSR is referred below to as "Regular BSR", UL resources are allocated and number of padding bits is equal to or larger than the size of the Buffer Status Report MAC control element plus its subheader, in which case the BSR is referred below to as “Padding BSR"; a BSR Timer expires and the MAC entity has data available for transmission for any of the logical channels which belong to a LCG, in which case the BSR is referred below to as “Regular BSR"; - a periodic BSR- Timer expires, in which case the BSR is referred below to as "Periodic BSR". D1 also discloses a 2-step mapping of IP-flows to QoS flows (NAS) and from QoS flows to DRBs (Access Stratum). In the uplink, the UE marks uplink packets with the QoS flow ID for the purposes of marking forwarded packets to the CN. A new sublayer, SDAP, is introduced to finish the mapping between a QoS flow and a data radio bearer, and marking QoS flow ID in both DL and UL packets (see d1 section 2); UE and base stations and computer readable medium embodiments (see d2 para. 0062-0063), (i.e. a method for wireless communication at a user equipment (UE), comprising), directed to wireless communication which includes uplink grant from a base station to UE based on BSR (see d2 Fig. 3 $101-S103; para. 0088) and transmitting UL data based on the grant (see d2 Fig. 3 S105-S108; para. 0107) (i.e. receiving, from the base station, an uplink grant based at least in part on transmitting the buffer status report; and transmitting the uplink data based at least in part on the uplink grant). d3 which, in a similar field of endeavor of communication systems (see d3 para. 0001), teaches methods (see d3 Fig. 8), including a UE 311 in combination with an eNodeB 311 which establishes a quality of service for data to be communicated via a channel from the UE 311 to the eNodeB 301 (i.e. Quality of service flow) (see d3 Fig. 8 para. 0114), wherein data is received by the remote UE 311 and stored in its received data buffer 702 for transmission to the eNodeB (see d3 para. 0115) (i.e. data associated with the first quality of service flow being available for transmission), a trigger event occurring including a data packet which is non delay tolerant is received within the receive buffer 702 of the UE 311 (see d3 para. 0115) and in response to the trigger event the UE 311 then transmits a buffer status report message (see d3 para. 0116), UL grant and UL data transmission (see d3 Fig. 10; para. 0121-0123). 
The independent claims are amended to recite limitations reflecting the functionality of transmitting, to a network device, a buffer status report comprising a buffer status of a first quality of service flow associated with a first logical channel priority, wherein the transmitting is based at least in part on uplink data associated with the first quality of service flow being available for transmission to the network device and a difference between the first quality of service flow and a second quality of service flow associated with a second logical channel priority; receiving, from the network device, an uplink grant based at least in part on transmitting the buffer status report; and transmitting the uplink data based at least in part on the uplink grant, wherein independent claims 17, 26, and 29 have been amended to include similar or complementary subject matter. With respect to the prior art, the cited references do not teach or suggest each feature of the amended independent claims. Looking at d1, d2, or d3, alone or in any combination, the references of record do not teach or suggest transmitting "a buffer status report comprising a buffer status of a first quality of service flow associated with a first logical channel priority" based on "a difference between the first quality of service flow and a second quality of service flow associated with a second logical channel priority," as recited or reflected in the amended independent claims. Looking at d3, d3 is generally directed to a communications device acting as a relay and configured to transmit a buffer status report message indicating that the buffer storing data received from the infrastructure equipment for transmission to a remote communications device, when predetermined conditions are satisfied or a trigger event occurs d3. In d3, a UE monitors and stores data associated with an established quality of service for a predetermined time or before a trigger event occurs and transmits a buffer status report for the data after the predetermined time or the trigger event occurs (see d3 para. 0114 -0116). However,  d3 does not teach or suggest transmitting "a buffer status report comprising a buffer status of a first quality of service flow associated with a first logical channel priority" based on "a difference between the first quality of service flow and a second quality of service flow associated with a second logical channel priority," as recited in amended independent claims. At best  d3 describes transmitting a buffer status report for a quality of service based on a predetermined time or an event trigger. Wherein d3 does not analyze the attributes of other qualities of service when determining to transmit a buffer status report for the quality of service. Additionally, d3 does not describe the qualities of service being associated with a "logical channel priority," as described in amended independent claims. Therefore, d3 does not fairly disclose the limitations in question with respect to the amended limitations of the independent claims as amended.  
Considering d1 and d2, alone or in any combination, the disclosure thereof does not cure the deficiencies of d3 with respect to amended independent claims. Therefore, for at least these reasons, amended independent claims 1, 17, 26, 29 is allowable over any combination of d1, d2, or d3. Amended independent claims 17, 26, and 29 recite similar or complementary feature and are likewise allowable for at least the same reasons that amended independent claim 1 is allowable. Therefore, the rejection of claims 1, 17, 26, and 29 under 35 U.S.C. § 103 is withdrawn. 
 Dependent claims 2-6, 8, 11-14, 18-25, 27, 28, and 30 each depends from one of independent claims 1, 17, 26, and 29 and are therefore allowable for at least the same reasons that independent claims 1, 17, 26, and 29 are allowable. Accordingly, for at least these reasons, Applicant requests that the rejection of dependent claims 2-6, 8, 11-14, 18-25, 27, 28, and 30 under U.S.C. § 103 be withdrawn. 
The Examiner notes that some dependent claims include novel features not taught or suggested by the cited references. For example, the cited references do not teach or suggest "determining that the second quality of service flow is devoid of buffered data, wherein transmitting the buffer status report comprising the buffer status of the first quality of service flow is based at least in part on the determining," as recited in amended dependent claim 4. In the rejection of dependent claim 4, the Office Action refers to dl to teach or suggest the features of dependent claim 4. At the cited portion, dl states that "a Buffer Status Report (BSR) shall be triggered if... there is no data available for transmission for any of the logical channels which belong to a LCG." dl, section 2. That is, dl describes transmitting a BSR for a logical channel if other logical channels in a same logical channel group are devoid of data. However, determining that other logical channels in a logical channel group are devoid of data is different from "determining that the second quality of service flow is devoid of buffered data," as recited in amended dependent claim 4. Therefore, for at least these reasons, Applicant requests that dependent claim 4 be indicated as allowable subject matter.
Therefore, claims 1-30 are distinguished over the art made of record. Independent claims 1, 17, 26, 29 have been amended to recite limitations which are not disclosed in the prior art, as addressed above. Claims 2-16, 18-25, 27-28, 30 depend from claims 1, 17, 26, 29 respectively and therefore inherit the limitations addressed above by virtue of dependence and contain the limitations noted above and are distinguished for similar reasons. Therefore claims 1-30 are allowed. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Monday through Thursday 10:00 am to 4:00 pm (EST).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643